Name: Commission Regulation (EC) No 207/2003 of 3 February 2003 amending Regulation (EC) No 1940/2001 on the opening of a standing invitation to tender for the resale on the Community internal market of some 39000 tonnes of rice held by the Italian intervention agency for use in animal feed
 Type: Regulation
 Subject Matter: marketing;  Europe;  agricultural activity;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|32003R0207Commission Regulation (EC) No 207/2003 of 3 February 2003 amending Regulation (EC) No 1940/2001 on the opening of a standing invitation to tender for the resale on the Community internal market of some 39000 tonnes of rice held by the Italian intervention agency for use in animal feed Official Journal L 028 , 04/02/2003 P. 0024 - 0025Commission Regulation (EC) No 207/2003of 3 February 2003amending Regulation (EC) No 1940/2001 on the opening of a standing invitation to tender for the resale on the Community internal market of some 39000 tonnes of rice held by the Italian intervention agency for use in animal feedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular Article 8(b) thereof,Whereas:(1) Commission Regulation (EC) No 75/91 of 11 January 1991 laying down the procedures and conditions for the disposal of paddy rice held by the intervention agencies(3) lays down the procedures and conditions for such disposals.(2) The current invitation to tender under Commission Regulation (EC) No 1940/2001(4), as last amended by Regulation (EC) No 2089/2002(5), has almost completely disposed of the quantity initially authorised for sale by the intervention agency. Italy still has intervention stocks of paddy rice from harvests earlier than 1999, the quality of which is in danger of deteriorating if kept in prolonged storage. The quantities initially planned for this invitation to tender should therefore be increased by authorising the sale of this at-risk quantity.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1940/2001 is hereby amended as follows:1. Article 1 is replaced by the following text:"Article 1The Italian intervention agency shall offer for sale by standing invitation to tender on the Community internal market some 39000 tonnes of rice as referred to in Annex I from the 1997 and 1998 harvests and an additional quantity of some 20000 tonnes referred to in Annex Ia from the 1998 harvest, for use in preparations of a kind used in animal feeding (CN code 2309 )."2. The following Annex Ia is added after Annex I:"ANNEX Ia>TABLE>"3. Paragraphs 2 and 3 of Article 5 are replaced by the following text:"2. The closing date for the submission of tenders for subsequent partial invitations to tender shall be each Wednesday at 12.00 (Brussels time), with the exception of Wednesday 16 April 2003.3. The closing date for the last partial invitation to tender shall be 30 April 2003."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 10 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 February 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 9, 12.1.1991, p. 15.(4) OJ L 263, 3.10.2001, p. 19.(5) OJ L 322, 27.11.2002, p. 3.